Barnes, J.
The Western Eire Insurance Company is a domestic corporation organized under the laws of this state, having its home office and principal place of business in Lincoln, Lancaster county, Nebraska. It appears that after it had made, verified and returned the schedule of its property for taxation to the deputy county assessor for the year 1909, in compliance with the provisions of section 10960, Ann. St. 1909, the county assessor, without notice, added to its schedule the sum of $53,900 supposed to represent its capital stock and surplus. Complaint was made by the company to the county board of equalization, where the action of the assessor was sustained and the complaint was overruled. The company thereupon appealed from the order of the board, the district court for Lancaster county reversed that order, and the board of equalization has brought the case here by appeal.
The questions of law and procedure involved in this controversy are, in substance, the same as those determined in Bankers Life Ins. Co. v. County Board of Equalization, ante, p. 469, and the opinion in that case disposes of all of the questions involved in this appeal without the necessity of further consideration or discussion.
The judgment of the district court reversing the order of the board of equalization is therefore affirmed and the cause is remanded for further proceedings.
Judgment accordingly.